               Case 1:12-cr-00080-SPW Document 102 Filed 05/04/21 Page 1 of 4




 VICTORIA L. FRANCIS
Assistant U.S. Attorney
U.S. Attorney's Office
2601 Second Avenue North,Suite 3200
Billings, MT 59101
Phone: 406-247-4633
FAX:(406)657-6058
E-mail: victoria.francis@usdoi.gov

ATTORNEY FOR PLAINTIFF
United States of America




                                IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF MONTANA
                                                BILLINGS DIVISION


   UNITED STATES OF AMERICA,
                                                                              CR 12-80-BLG-SPW
                                  Plaintiff,

               vs.

                                                                              AGREED FINAL ORDER IN
  KRISTA L. MARTINEZ,                                                         GARNISHMENT


                                  Defendant,

  MORNING STAR SENIOR LIVING
  OF BILLINGS,

                                  Garnishee.




            The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as follows:



S:W2 Civil Asset Forteltures\FLU\Martine2, Krista Agi oed Garnlshmem_1 docx
Case 1:12-cr-00080-SPW Document 102 Filed 05/04/21 Page 2 of 4
Case 1:12-cr-00080-SPW Document 102 Filed 05/04/21 Page 3 of 4
Case 1:12-cr-00080-SPW Document 102 Filed 05/04/21 Page 4 of 4
